Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 11/30/2020.  In the reply, the applicant amended claims 1, 3, 9, 19; canceled claims 20-22; added new claims 23-26.  Claims 1-19 and 23-26 are pending. 
Objection of claim 3 is withdrawn due to applicant’s amendment.

Allowable Subject Matter
Claims 1-8 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 9, 11-12, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julian et al. (US 2012/0238961) (“Julian”).
 	Julian discloses: A syringe assembly, barrel 2420 and needle, Fig. 24.  A rigid needle shield 2416; a cavity 2414 recessed into the rigid needle shield through the needle shield proximal end, the proximal end of rigid needle shield being removably coupled to the distal end of the syringe barrel so that the needle is received within the cavity of the rigid needle shield, Fig. 24.
A blinding cap 2400 for covering a rigid needle shield 2416 that is covering a needle of a syringe, the blinding cap comprising, Fig. 24: a portion 2414 disposed proximally behind the proximal end face of the rigid needle shield the portion engaging against the proximal end face of the rigid needle shield [0208] and an annular seal 2408 secured to and encircling a portion of the blinding cap and a portion of the syringe barrel.
The blinding cap comprising: an elongated body 2406 extending between a proximal end and an opposing distal end, the body bounding a chamber; and the portion of the blinding cap comprising a flange 2418 projecting from the body into the chamber, Fig. 24.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 25, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Julian.
.

13.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Julian in view of Hudson et al. (US 8,998,855) (“Hudson”).
Julian discloses the invention as substantially claimed but does not directly disclose the body and the sleeve of the blinding cap 2400 are comprised of two portions coupled together.  Julian shows a cross-sectional view of the blinding cap (Fig. 24).  Hudson, in the analogous art, teaches a two portion cap coupled together by projections and corresponding recesses, Fig. 7.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Julian with the coupling mechanism as taught by Hudson to ease the assembly of the blinding cap. 

Response to Arguments
14.	Some of Applicant’s arguments have been found persuasive as indicated above by claim allowance and claim objections.  The amendments have necessitated new grounds of rejection with particular focus on the of the spring clip 2408 as the annular seal in claims in which the annular flange or seal not requiring continuity.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783